DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1 – 3, 5, 7 – 13, 15, & 17 are rejected under 35 U.S.C. 103 as obvious over Hayata et al. (US 2011/0179997 A1), in view of Hayata et al. (WO 2013/011770 A1).
Examiner’s Note: US 2014/0158300 A1 is cited herein as an English language equivalent of WO 2013/011770 A1 (PCT/JP2012/064837).
With regard to claim 1, Hayata et al. (‘997) teach a protective sheet (Applicant’s “masking sheet”) for masking (paragraph [0055]) comprising a plastic substrate (1) and a pressure-sensitive adhesive (PSA) layer (2) (paragraphs [0041] & Fig. 1). The PSA layer is formed of rubber-based pressure sensitive adhesive (paragraph [0049]). The substrate has a thickness (Hs) of about 10 µm to about 80 µm (paragraph [0048]).
The protection sheet has a tensile (Young’s) modulus (Et’) of 664 MPa (N/mm2) (0.664 GPa) to 7,409.7 MPa (7.409 GPa) (Table 1).
Consider the following examples: (a) a substrate of 80 µm (0.08 mm) and 7,409 N/mm2 (Example 6 of Table 1) has a Et’.Hs3 of 3.79, which is greater than 0.7, (b) a 2 (Example 2 of Table 1) has a Et’.Hs3 of 0.71, which is greater than 0.7, (c) Example 1 comprising substrate of 35 µm (0.035 mm) and 652.7 N/mm2 (Table 1) has a Et’.Hs3 of 22, which is greater than 0.7 and less than 10 x 103.


    PNG
    media_image1.png
    399
    491
    media_image1.png
    Greyscale

	Hayata et al. fail to teach the peel strength of the protective masking sheet or the specific composition of the PSA used in the sheet.
	Hayata et al. (‘770) teach a PSA composition with an adhesive strength (peel strength) of 0.05 N/20 mm to 3.0 N/20 mm at 180 degrees to a non-metal substrate (paragraph [0020]).  Additionally, the peel strength can be adjusted to balance sufficient adhesion to avoid peeling during etching and ease of removal (paragraph [0044]).
Therefore, based on the teachings of Hayata et al. (‘770), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the rubber-based pressure sensitive adhesive composition taught by Hayata et al. (‘770) for achieving a pressure sensitive adhesive for ease of removal without peeling during etching.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 2, as discussed above, Hayata et al. (‘997) teach examples of protective sheet of greater than 1 GPa (Table 1).
	With regard to claim 3, as discussed above, Hayata et al. (‘997) teach a the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which is less than 0.3 mm. 
With regard to claim 5, Hayata et al. (‘997) teach the PSA composition contains tackifier (paragraph [0052]), but does not teach the amount. Hayata et al. (‘770) teach the pressure-sensitive adhesive may optionally comprise terpene-based tackifier in the amount of 50 parts by mass or less per acrylic polymer (paragraph [0213]) (33% by weight of the composition or less), which overlaps with Applicant’s claimed range of 10 – 85% by weight of the pressure sensitive adhesive. It is well established, however, that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.
claim 7, Hayata et al. (‘997) teach the PSA composition contains natural rubber (paragraph [0049]), but does not teach the amount. Hayata et al. (‘770) teach the rubber-based PSA may be natural rubber (paragraph [0113]). 
With regard to claims 8 & 11, Hayata et al. (‘770) teach the pressure sensitive adhesive (PSA) may include 10 parts by mass or less of rubber-based PSA per 100 parts by mass of the acrylic polymer. The terpene-based tackifier is present in the amount of 0.1 part to 30 parts by mass to 100 parts by mass of the acrylic polymer (paragraph [0213]). Therefore, 0.1 to 30 parts by mass of terpene-based tackifier resin per 10 parts by mass of rubber-based PSA is 1 – 300 parts by mass, which is sufficiently specific to include Applicant’s claimed range of 20 – 40 parts by weight.
With regard to claim 9, Hayata et al. (‘770) teach the adhesive layer is formed by crosslinking of carboxyl (hydroxyl-group containing) polymer with a crosslinking agent that is carboxyl group reactive (paragraph [0211]). 
With regard to claim 10, Hayata et al. (‘770) teach the presence of erosion (due to penetration of chemical solution into the masking sheet) on the area to which the protective sheet is adhered on the glass substrate is visually inspected via the protective sheet surface (paragraph [0134]).
With regard to claim 12, Hayata et al. (‘997) teach Example 1 comprising substrate of 35 µm (0.035 mm) and 652.7 N/mm2 (Table 1) has a Et’.Hs3 of 22, which is greater than 0.7 and less than 10 x 103.
	With regard to claim 13, as discussed above, Hayata et al. (‘997) teach examples of protective sheet of as high as 7,409.7 MPa (7.409 GPa) (Example 6), which is in the range of 0.5 – 30 GPa.
claim 15, as discussed above for claims 8 & 11, Hayata et al. (‘997) teach 1 – 300 parts tackifier by mass per 100 parts by mass rubber polymer.
With regard to claim 17, as discussed above, Hayata et al. (‘997) teach the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which overlaps with Applicant’s claimed range of 0.030 mm and 5 mm.

Claim(s) 1 – 3, 5, 7 – 9, & 11 – 17 are rejected under 35 U.S.C. 103 as obvious over Hayata et al. (US 2011/0179997 A1), in view of Satou et al. (US 2014/0023861 A1).
With regard to claim 1, Hayata et al. (‘997) teach a protective sheet (Applicant’s “masking sheet”) for masking (paragraph [0055]) comprising a plastic substrate (1) and a pressure-sensitive adhesive (PSA) layer (2) (paragraphs [0041] & Fig. 1). The PSA layer is formed of rubber-based pressure sensitive adhesive (paragraph [0049]). The substrate has a thickness (Hs) of about 10 µm to about 80 µm (paragraph [0048]).
The protection sheet has a tensile (Young’s) modulus (Et’) of 664 MPa (N/mm2) (0.664 GPa) to 7,409.7 MPa (7.409 GPa) (Table 1).
For example, a substrate of 80 µm (0.08 mm) and 7,409 N/mm2 (Table 1) has a Et’.Hs3 of 3.79, which is greater than 0.7.

    PNG
    media_image1.png
    399
    491
    media_image1.png
    Greyscale

	Hayata et al. fail to teach the peel strength of the protective masking sheet or the specific composition of the PSA used in the sheet.
	Satou et al. teach a PSA composition with an adhesive strength (peel strength) of 0.1 N/20 mm or more at 180 degrees for favorable temporary fixation or more permanent fixation (paragraph [0142]).
Therefore, based on the teachings of Satou et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the rubber-based pressure sensitive adhesive composition taught by for an adhesive with a temporary or permanent adhesive strength.
With regard to claim 2, as discussed above, Hayata et al. (‘997) teach examples of protective sheet of greater than 1 GPa (Table 1).
	With regard to claim 3, as discussed above, Hayata et al. (‘997) teach a the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which is less than 0.3 mm. 
	With regard to claim 5, the rubber-based polymer is present in the amount of 50 wt.% or more (paragraph [0057]), and therefore the tackifier is present in the amount of less than 50 wt.%
claim 7, rubber-based polymers are selected from the group consisting of natural rubbers and synthetic rubbers (paragraphs [0058]).
With regard to claims 8, 11, & 15, the adhesive comprises 5 – 60 parts by weight tackifying resin per 100 parts by weight rubber-based polymer (paragraph [0175]).
With regard to claim 9, the adhesive contains a crosslinking agent (paragraphs [0026] & [0114]), such as reaction between rubber and glycol-based crosslinking agents (hydroxyl-group containing polymer).
With regard to claim 12, Hayata et al. (‘997) teach Example 1 comprising substrate of 35 µm (0.035 mm) and 652.7 N/mm2 (Table 1) has a Et’.Hs3 of 22, which is greater than 0.7 and less than 10 x 103.
	With regard to claim 13, as discussed above, Hayata et al. (‘997) teach examples of protective sheet of as high as 7,409.7 MPa (7.409 GPa) (Example 6), which is in the range of 0.5 – 30 GPa.
With regard to claim 14, adhesive layer comprises a rubber-based PSA in the amount of 50 wt.% or more (paragraph [0057]), and the rubber-based PSA includes, as a base polymer, at least one species of rubber-based polymers selected from the group consisting of natural rubbers and synthetic rubbers (paragraphs [0058]).
With regard to claim 16, see the discussion of claims 14 – 15 above.
With regard to claim 17, as discussed above, Hayata et al. (‘997) teach the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which overlaps with Applicant’s claimed range of 0.030 mm and 5 mm.

Response to Arguments
Applicant argues, “…in Hayata et al. (‘997), the tensile modulus ETrt of 7,409.7 MPa in Example 6 (comparative), was obtained from the sum of E1rt and E2rt, where E1rt is the tensile modulus at room temperature in the MD (machine direction), and E2rt is the tensile modulus at room temperature at TD (Transverse direction). See [0065] – [0073] of Hayata et al. (‘997). Thus, the tensile modulus ETrt in Hayata et al. (‘997) is NOT a value applicable to or corresponding to the claimed elastic modulus Et’ of the masking sheet” (Remarks, Pgs. 2 – 3).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s claim does not limit the direction of elastic modulus or how the elastic modulus Et’ of the masking sheet is calculated. Therefore, the tensile modulus ETrt in Hayata et al. (‘997) meets the definition of the elastic modulus Et’ of the masking sheet of Applicant’s claim 1.

Applicant argues, “Second, to arrive at the claimed parameter of 0.7 < Et’.Hs3, the Examiner appears to be improperly relying on hindsight…Specifically, the Examiner relies on Example 6 of Hayata et al. (‘997) which is not an inventive example but rather a comparative example. See [0113] of Hayata et al. (‘997). The Examiner obtains the claimed paragraph, 0.7 < Et’.Hs3, by combining disclosure direct to the inventive subject matter of Hayata et al. (‘997), i.e. the maximum substrate thickness of 80 µm in [0048], with disclosure of the comparative example, i.e., Example 6. However, such combination would not have been obvious to one of ordinary skill in the art unless he/she employs improper hindsight because modifications based on a comparative are 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant has misinterpreted the rejection of claim 1. The rejection is not dependent on Example 6, but on the broad disclosure of the reference. Inventive Example 2 contains an elastic modulus value of 1,391.9 N/mm. In the instance of the substrate having a thickness of 80 µm, which results in a value according to the claimed equation of 0.71, which is greater than 0.7. 
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Second, as previously discussed for claim 12, Hayata et al. (‘997) teach Example 1 comprising substrate of 35 µm (0.035 mm) and 652.7 N/mm2 (Table 1) has a Et’.Hs3 of 22, which is greater than 0.7 and less than 10 x 103.	
Third, the elastic modulus (Et’) of a polymer-based sheet is not dependent on the thickness of the substrate (Hs) when the thickness is in the micrometer range. This principle is demonstrated by the references of Chang et al. (“Thickness Dependence of the Young’s Modulus of Polymer Thin Films,”
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
Macromolecules 2018, 51, 6764 – 6770, abstract) and Wang et al. (“Thickness dependence of elastic modulus and hardness of on-wafer low-k ultrathin polytetrafluoroethylene films,” Scripta Materialia 2000, 42, 7, pg. 690). Therefore, it would have been obvious to one of ordinary skill in the art to form a 

Applicant argues, “In fact, the substrate with a thickness of 12 µm is used in Example 6 (comparative) of Hayata et al. (‘997). When the value (i.e., 12 µm) is used as Hs, Et’.Hs3 would be lower than 0.7 even if the tensile modulus ETrt of 7,4097 MPa is used as Et’” (Remarks, Pg. 3).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, the rejection is based on the teachings of the reference in its entirety, not Example 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781